Concurring Opinion by
Mr. Justice Cohen :
In the court below, appellant filed preliminary objections in her own behalf and in behalf of the corporate defendant. The lower court dismissed the prelimi*493nary objections filed in her own behalf, and the majority have properly quashed her appeal from that order.
As to the preliminary objections filed in behalf of the corporation, the lower court stated that it would not entertain them, and the majority have stated that the court’s action was proper. I know of no procedure which permits a court to refuse to entertain preliminary objections once they have been filed. The court must either sustain or dismiss them. It may not merely allow them to languish because it believes that it should not entertain them. I recognize that the refusal of the lower court to act does not constitute an appeal-able order. However, I would remind counsel that there are effective proceedings available to compel the lower court to reach a decision on the corporate preliminary objections.